ORDER
On the 9th day of November, 2004, the case came before the Court for a trial on the merits. The Court finds that CNE had cause to terminate Petitioner’s employment on the grounds that she violated internal procedures for handing cash. The Court finds that there is no sufficient evidence to suggest theft or embezzlement of CNE funds. As such, CNE is ordered to strike from the Petitioner’s personnel files, any all references to theft, embezzlement or stolen funds. Petitioner was properly dismissed for violation of internal policies only.
It is so ordered.